


Exhibit 10.1
ACE Limited
Outside Directors Compensation Parameters
August 2013


•
Annual Retainer Fee of $260,000. Paid $160,000 in restricted stock and $100,000
cash or, at the election of the director, $260,000 in restricted stock. Includes
expectation of service on up to two committees (not counting service on
Executive Committee). No fees are payable for regular board or committee
meetings.



•
Annual premiums for committee chairs and lead director:



—     Audit–$25,000        
—     Compensation–$20,000    
—     Risk & Finance–$15,000
—     Nominating & Governance–$12,000        
—     Lead director–$50,000


•
Annual premiums for selected committee service (non-chair): None.



•
Committee chair and lead director service premiums are payable in cash quarterly
or, at the election of the director, in restricted stock annually.



•
Meeting fees for “special” meetings (required to consider transactions or other
special circumstances, as determined jointly by the Lead Director and Chairman):
$2,000 per telephone meeting, $3,000 for ‘in person’ meetings. Payable in cash
quarterly.



•
Restricted stock will be awarded at beginning of the plan year (i.e. the date of
the Annual General Meeting) and become non-forfeitable at end of the plan year,
provided that the grantee has remained an ACE director continuously during that
plan year. Increases shall be paid on a pro-rated basis, based on date of award.













